Citation Nr: 0739077	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-38 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for urticaria.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had over twenty years of active service.  He was 
discharged in August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDING OF FACT

The veteran's urticaria is not shown to result in 
debilitating episodes and require intermittent systemic 
immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
urticaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7825 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Since the veteran's initial rating for chronic urticaria in 
April 1999, skin disability rating criteria were amended, 
effective August 30, 2002.  67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  

As reflected in the April 2005 rating decision, from which 
this appeal arises, the veteran's urticaria has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Codes "7806-
7825".  This hyphenated Code signifies the RO's application 
of a closely analogous Code due to the lack of a Code 
specific to the diagnosis at issue in the VA rating criteria 
at the time of the veteran's initial rating in April 1999.  
38 C.F.R. § 4.27.  VA is permitted to rate by analogy under 
such circumstances.  38 C.F.R.  § 4.20.  However, with the 
regulatory revision in 2002, the skin disability rating 
criteria now includes a Diagnostic Code specific to 
urticaria.  See current Diagnostic Code 7825 (urticaria) in 
38 C.F.R. § 4.118, which the RO has considered, as reflected 
in the Statement of the Case.  The Board has also considered 
the more general Diagnostic Code 7806 (dermatitis or eczema) 
to determine whether a higher evaluation may be assigned 
here.

Under Diagnostic Code 7825, a compensable rating will be 
assigned for urticaria if there are recurrent episodes 
occurring at least four times during the past 12-month period 
and takes into consideration the severity of the outbreak as 
well as the form of treatment for the condition.  For a 10 
percent rating, the urticaria must be responsive to treatment 
with antihistamines or sympathomimetics.  For a 30 percent 
rating, the recurrent episodes must be debilitating, and the 
urticaria must require intermittent systemic 
immunosuppressive therapy for control.  For a 60 percent 
rating, the recurrent episodes must again be debilitating, 
yet must also occur despite continuous immunosuppressive 
therapy.

The veteran was evaluated by a VA examiner in November 2004.  
The evaluation was markedly positive for urticaria as a 
result of a scratch and wheel test, yet there was no active 
outbreak at that time.  The physician diagnosed urticaria 
affecting the total body when present.  The veteran's stated 
patient history indicated treatment of symptoms throughout 
the years with various kinds of antihistamines.  At the time 
of the VA examination, the veteran was using Zyrtec, which he 
indicated was controlling the symptoms adequately despite 
occasional outbreaks of hives and total body itching.  The 
veteran indicated that the occasional outbreaks, which 
occurred three to four times in the past year, did not cause 
any loss of work.  This examination report is found to 
provide highly probative evidence against the claim, 
indicating the minimal nature of the disorder. 

VA clinical records from October 2003 to the present reflect 
his report of treatment for urticaria with "reasonable" or 
"satisfactory" control of his symptoms with daily use of 
Zyrtec.  Examinations of the skin in August 2002, February 
2004, September 2004, May 2005 and November 2005 showed no 
skin abnormalities.  This is highly probative evidence 
against the claim, once again indicating the minimal nature 
of the disorder over time.

The veteran stated in his Notice of Disagreement and VA Form 
9 that itching and hives occur daily, controlled only by 
medication.  He stated that when he does not take the Zyrtec, 
he experiences "very unpleasant" episodes of hives and 
itching.  These statements were made in support of the 
veteran's claim for an increased rating to 30 percent.

However, the regulatory requirement for a 30 percent rating 
for urticaria, as stated above, require that the recurrent 
episodes be debilitating and require systemic 
immunosuppressive therapy for control.  See generally Camacho 
v. Nicholson, 21 Vet. App. 360, 363-34 (2007) (the use of the 
conjunctive "and" in a diagnostic code requires that all 
criteria be met to support the applicable rating).  The 
regulation does not define "debilitating" specifically, 
however, there is sufficient evidence that the veteran's 
outbreaks do not rise to the level of "debilitating" (for 
reasons cited above).  

In addition to the medical evidence, the veteran's own 
statements and the fact that the episodes do not cause him to 
miss any work are noteworthy regarding the degree of 
severity.  In addition, Zyrtec, an antihistamine, is 
adequately controlling the symptoms, with no use of systemic 
immunosuppressive therapy.  The evidence supports a continued 
10 percent evaluation but does not support an increase to 30 
percent.


The Board has also considered the requirements stated in 
Diagnostic Code 7806 (dermatitis or eczema) to allow for 
other possibilities in increasing the veteran's disability 
rating.  However, a 30 percent rating under Diagnostic Code 
7806 requires "systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period."  As stated above, the veteran's outbreaks of 
itching and hives have been adequately controlled by 
antihistamines and not corticosteroids or other 
immunosuppressive drugs.  This analysis also does not warrant 
an increased rating to 30 percent.

The Board takes notice of the veteran's arguments regarding 
the connection of his skin condition to continuous exposure 
to jet fuel during service.  The veteran's skin condition has 
already been granted as service-connected and it remains so, 
with the continued 10 percent disability rating.  The origin 
of the veteran's chronic urticaria is well documented as 
service-connected, a fact which is not in dispute.

With regard to the veteran's statements regarding the nature 
and extent of this disorder, the Board finds that his 
statements are outweighed by the post-service medical record 
which, overall, provides evidence against this claim.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for urticaria.  38 C.F.R. § 
4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, an October 2004 RO letter substantially complied with 
the VCAA notice requirements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
post-adjudicatory RO letter in March 2006 first notified him 
of the criteria for establishing an effective date of award.  
As his claim for an increased rating is denied, and a uniform 
rating remains in effect, there is no potential for prejudice 
to the veteran regarding the timing aspects of this notice.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from August 2000 through September 2006.  The 
appellant was afforded a VA medical examination on November 
3, 2004.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An increased rating greater than 10 percent for chronic 
urticaria is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


